Citation Nr: 0825293	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-34 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to legal recognition as the 
veteran's surviving spouse.


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran had verified active service from February 1941 to 
February 1945, and from September 1946 to March 1949.  He 
died on January [redacted], 1997.
This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the appellant's previously denied claim of entitlement 
to legal recognition as the veteran's surviving spouse. 



FINDINGS OF FACT

1.  Entitlement to legal recognition as the veteran's 
surviving spouse was denied in a September 2000 Board 
decision. The RO declined to reopen the claim in an August 
2002 decision. The appellant did not appeal either decision.

2.  Evidence received since the August 2002 decision is 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The September 2000 and August 2002 decisions that denied 
legal entitlement to VA benefits and declined to reopen the 
previously denied claim, respectively, are final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2007).

2.  New and material evidence has not been received to reopen 
a claim of entitlement to legal recognition as the veteran's 
surviving spouse. 
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a September 2000 decision, the Board determined that the 
appellant may not be recognized as the veteran's surviving 
spouse for the purpose of receiving VA benefits.  The 
appellant was notified of her appellate rights and did not 
appeal.  In an August 2002 decision, the RO declined to 
reopen the appellant's claim of entitlement to legal 
recognition as the veteran's surviving spouse.  The veteran 
filed a notice of disagreement and a statement of the case 
was issued, but in July 2003 letter, she stated she no longer 
wished to pursue the appeal.  A finally adjudicated claim is 
an application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier. See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  
Thus, the decisions became final because the appellant did 
not complete a timely appeal.

The claim for legal entitlement to VA benefits may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The appellant filed this 
application to reopen her claim in January 2006.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed. Justus v. Principi, 3 Vet. App. 510 
(1992).

Essentially, the appellant's claim was denied by the Board in 
the September 2000 decision because the evidence showed that 
up until his death, the veteran had a prior valid marriage 
that was never legally terminated by annulment, dissolution, 
or death of the veteran's first wife.  The Board determined 
that both the veteran and the appellant were cognizant of 
these facts at the time they entered into their marriage 
contract.  The Board determined that the veteran's marriage 
to the appellant was thus void from its inception.  In August 
2002 the RO declined to reopen the appellant's claim due to 
the fact that no evidence had been received to contradict 
these facts.

The Board finds that the evidence received since the last 
final decision is cumulative of other evidence of record and 
does not raise a reasonable possibility of substantiating the 
claim.

In support of her application to reopen the claim, the 
appellant submitted copies of evidence already of record at 
the time of the last prior denials, including letters from 
the veteran dated in 1954 and 1981, copies of her 1962 
marriage contract with the veteran, a copy of VA Application 
for Hospital Treatment or Domiciliary Care for the veteran, 
and a copy of the appellant's February 1997 application for 
death benefits.  Newly submitted evidence included 
documentation that the appellant receives a surviving spouse 
pension, certification from the appellant's Barangay Captain 
that the veteran and appellant lived as husband and wife 
until his death, an opinion of Daniela Macasieb, Esquire, as 
to the validity of the appellant's marriage, and lay 
affidavits of neighbors of the appellant and veteran.

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  First, the copies of 
evidence already of record at the time of the last prior 
denials cannot serve as a basis for reopening the claim as 
this evidence was already of record and is thus duplicative.  
Duplicative evidence does not constitute evidence that raises 
a reasonable possibility of substantiating the claim. The 
claim for entitlement to legal recognition as the veteran's 
surviving spouse therefore cannot be reopened on the basis of 
that evidence. 38 C.F.R. § 3.156(a).

Next, the remainder of these records do not demonstrate that 
the appellant is legally entitled to recognition as the 
veteran's surviving spouse.  As noted by the Board in the 
September 2000 decision, Article 83 of the Civil Code of the 
Philippines provides that

Any marriage subsequently contracted by a 
person during the lifetime of the first 
spouse of such person with any other 
person other than such first spouse shall 
be illegal and void from its performance 
unless:

(1) the first marriage was annulled or 
dissolved; or (2) the first spouse had 
been absent for seven consecutive years 
at the time of the second marriage 
without the spouse present having news of 
the absentee being alive, or if the 
absentee, though he has been absent for 
less than seven years, is generally 
considered as dead and believed to be so 
by the spouse present at the time of 
contracting such subsequent marriage, or 
if the absentee is presumed dead.... The 
marriage so contracted shall be valid in 
any of the three cases until declared 
null and void by a competent court.

Id. at 444. The Republic of the Philippines does not 
recognize common-law marriage.  Sandoval v. Brown, 7 Vet. 
App. 7, 10 (1994).

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if the following four 
requirements are met.  First, the marriage occurred one year 
or more before the veteran died or existed for any period of 
time if a child was born of the purported marriage or was 
born to them before such marriage.  Second, the claimant 
entered into the marriage without knowledge of the 
impediment.  Third, the claimant cohabited with the veteran 
continuously from the date of marriage to the date of his or 
her death.  Fourth, no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death. 38 U.S.C.A. § 103(a); 38 
C.F.R. § 3.52.

The VA General Counsel has provided an authoritative 
interpretation of 38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52 in a 
Precedent Opinion dated June 17, 1991. The General Counsel 
held that where it is established that a claimant for 
gratuitous veterans' death benefits entered into a marriage 
with a veteran without knowledge of the existence of a legal 
impediment to that marriage, and thereafter cohabited with 
the veteran for one year or more immediately preceding the 
veteran's death, such marriage will be deemed to be valid. 
VAOGCPRECOP 58-91 (June 17, 1991).

Where a surviving spouse has submitted proof of marriage and 
also meets the requirements of 38 C.F.R. § 3.52, the 
claimant's signed statement that he or she had no knowledge 
of an impediment to the marriage to the veteran will be 
accepted, in the absence of information to the contrary, as 
proof of that fact. 38 C.F.R. § 3.205(c) (1999).

Here, none of the documentation submitted supports that the 
veteran's first marriage was, at any point prior to the 
veteran's death, legally terminated in any way, or that at 
the time of the appellant and the veteran's marriage, either 
party believed otherwise.  In other words, there is no 
evidence to support that the appellant and veteran's marriage 
was not invalid.  Although the appellant continues to claim 
she did not know of any legal impediment to her marriage to 
the veteran at the time she married him, both in statements 
she submitted herself and through the opinion of D. M., this 
is not new evidence, as she had made such claims at the time 
of the September 2000 Board decision as well.  Further, as 
noted above, in spite of a legal impediment, a marriage can 
still be valid if four requirements are each met, one of the 
being that a child was born of the parties before their 
marriage.  None of this evidence establishes that the 
appellant and veteran had a child together.

For all of these reasons, the evidence received is merely 
cumulative of evidence already of record, and does not 
constitute evidence that raises a reasonable possibility of 
substantiating the claim.  The claim for entitlement to legal 
recognition as the veteran's surviving spouse therefore 
cannot be reopened on the basis of this evidence. 38 C.F.R. § 
3.156(a).

In sum, although the appellant has submitted some new 
evidence that was not before the RO in August 2002 , the new 
evidence is not material to the claim and does not warrant 
reopening of the previously denied claim.  In light of the 
evidence, it is the determination of the Board that new and 
material evidence has not been submitted. The new evidence 
does not show that the appellant is entitled to legal 
recognition as the veteran's surviving spouse.  Therefore, 
the new evidence is not material.  Thus, the claim for 
entitlement to legal recognition as the veteran's surviving 
spouse is not reopened and the benefits sought on appeal 
remain denied.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, prior to the initial denial of her claim, the RO did 
not provide the appellant with any notice of the information 
and evidence necessary to substantiate her claim, nor did it 
inform her of any information or evidence concerning 
entitlement to legal recognition as the veteran's surviving 
spouse that VA would seek to obtain on her behalf, nor of any 
evidence and information that she was expected to provide.  
The letter notifying her of the denial of her claim 
additionally did not inform her of the requirements of 38 
C.F.R. § 3.203(a)(c) or § 3.41, that is, that she could have 
submitted evidence, supporting her status.  Additionally, the 
RO did not inform the appellant as to the notice requirements 
as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  As a 
result, the notice provided to the appellant failed to 
satisfy all of the requirements set forth in 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b). These errors are presumed 
prejudicial unless the purpose of the notice requirements was 
not frustrated.  The purpose of the notice requirements is 
not frustrated where it is demonstrated that (1) any defect 
was cured by actual knowledge on the part of the claimant, 
(2) that a reasonable person could be expected to understand 
from the notice what was needed, or (3) that a benefit could 
not have been awarded as a matter of law. 38 U.S.C.A. § 
7261(b)(2); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

In this case, the Board finds that the notice errors were not 
prejudicial because benefits could not have been awarded as a 
matter of law.  Because the appellant is currently ineligible 
for VA benefits as a matter of law based upon a legal 
impediment to her marriage to the veteran, she was not 
prejudiced by the section 5103(a) or Kent notice errors.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (the 
purpose of 38 U.S.C.A. § 5103(a) notice is not frustrated, 
and thus, the claimant is not prejudiced, when the benefit 
sought cannot be awarded as a matter of law); Valiao v. 
Principi, 17 Vet. App. 229 (2003) (notice error was 
nonprejudicial where appellant was not entitled to benefits 
as a matter of law).  In this case, there is no prejudice 
because based on the legal impediment to marriage, there are 
presumably no documents that the appellant could submit to VA 
that would show her entitlement to legal recognition as the 
veteran's surviving spouse. Palor v. Nicholson, 21 Vet. App. 
329 (2007).  Furthermore, there is no indication that 
additional evidence that meets these requirements exists, or 
that the information upon which the September 2000 decision 
finding a legal impediment to marriage was erroneous or 
incomplete.  See Canlas v. Nicholson, 21Vet. App. 312 (2007) 
(in regard to Philippine service, duty to assist requires VA 
to obtain records relevant to the adjudication of a claim 
where the qualifying service is in doubt and the claimant 
adequately identifies such records to the Secretary); 
Sarmiento v. Brown, 7 Vet. App. 80 (1994) (remanding where 
the veteran asserted that VA sought certification of his 
service with erroneous spelling of his first name).  Thus, in 
this case, given the binding nature of the finding of a legal 
impediment to marriage, a remand for further development 
could not possibly change the outcome of the decision, and it 
is not prejudicial to proceed to finally decide the issue 
discussed in this decision. Valiao v. Principi, 17 Vet. App. 
229 (2003).


ORDER

New and material evidence sufficient to reopen the claim of 
entitlement to legal recognition as the veteran's surviving 
spouse has not been submitted, therefore the claim is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


